Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Annual Report on Form 10-K of Enterologics, Inc. for the year ended December 31, 2010 of our report dated March 21, 2011 included in its Registration Statement on Form S-1(No. 333-171758) relating to the financial statements for the years ended December 31, 2010 and 2009. /s/ WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants March 21, 2011 1500 Gateway Boulevard, Suite 202 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com
